     Case 3:96-cv-04179-VC Document 2592 Filed 06/29/20 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   DARRELL W. SPENCE, State Bar No. 248011
     Supervising Deputy Attorney General
 3   KIRIN K. GILL. State Bar No. 259968
     CHRISTINE M. MURPHY, State Bar No. 183 83 5
 4
     Deputy Attorneys General
 5   State Bar No. 259968
       1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-61 72
      Fax: (91 6) 324-5567
 8    E-mail: Kirin.Gill@doj.ca.gov
      E-mail: Christine.Murphy@doj.ca.gov
 9   Attorneys for Defendants
     California Department ofEducation, Tony
10   Thurmond, in his official capacity as the State
     Superintendent of Public Instruction, and
11   State Board ofEducation

12
                              IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
     EMMA C., et al.,                                    3 :96-cv-04179-VC
15
                                           Plaintiffs,   ADDENDUM TO STATE DEFENDANTS'
16
                                                         RESPONSE TO ORDER RE FURTHER
                    v.                                   FILINGS ON SELECTION OF SMALL
17
                                                         DISTRICTS FOR MONITORING (DKT.
                                                         2584)
18   THURMOND, et al.,
19                                       Defendants.     Judge:       The Honorable Vince Chhabria

20
21

22
23

24

25

26

27

28

      ADDENDUM TO STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS ON SELECTION
                                     OF SMALL DISTRICTS FOR MONITORING (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2592 Filed 06/29/20 Page 2 of 4



 1             Pursuant to the Court's June 18, 2020 Order re Further Filings on Selection of Small

 2   Districts for Monitoring (Dkt. 2584) (the ··6118120 Order''), Defendants California Department of

 3   Education ("'COE"), Tony Thurmond, in his official capacity as the State Superintendent of

 4   Public Instruction, and State Board of Education ("SBE") (collectively, "State Defendants" or the

 5   "State") hereby submits this Addendum to their Response filed June 26, 2020 (0kt. 2590 & 2590-

 6   1.) In its 6/1 8120 Order, the Court asked the parties to address whether it "'could be rational to

 7   exclude small school-aged LEAs from the intensive monitoring process entirely, for at least two

 8   reasons: (i) small LEAs perform better on the whole than large LEAs; and (ii) the process of

 9   targeted monitoring might end up being more comprehensive when applied to small LEAs."'

10   (0kt. 2584 at 1-2). The State inadvertently omitted a direct response to this question, and

11   answers as follows:

12             The State agrees that, as a whole, the data indicates that small LEAs generally appear to

13   perform better than large LEAs. COE is concerned, however, with intentionally designing a

14   system that would exclude small LEA data entirely from its selection criteria with respect to a

15   particular monitoring activity, including, for example, Intensive Review - School Age. As for

16   whether it would be rational to exclude small LEAs entirely from selection for Intensive Review

17   - School Age because targeted monitoring might end up being more comprehensive when applied

18   to small LEAs, that question is better suited to Phase 3, when the legal sufficiency of particular
19   monitoring activities will be addressed.

20   II

21   II

22   II

23   II
24   II

25   II
26   II

27   II
28   II
                                                        2
          ADDENDUM TO STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS ON SELECTION
                                         OF SMALL DISTRICTS FOR MONITORING (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2592 Filed 06/29/20 Page 3 of 4



     Dated: June 29. 2020                         Respectfully submitted,
 2                                                XAVIER BECERRA
                                                  Attorney General of California
 3                                                DARRELL W. SPENCE
                                                  Supervising Deputy Attorney General
 4
                                                  Isl Kirin K. Gill
 5                                                Isl Christine M Murphy
                                                  KIRIN K. GILL
 6                                                CHRISTINE M. M URPHY
                                                  Deputy Attorneys General
 7                                                Attorneys for Defendants
                                                  California Department ofEducation, Tony
 8                                                Thurmond, in his official capacity as the
                                                  State Superintendent ofPublic Instruction,
 9                                                and State Board ofEducation
10

11   SA2005 I 04070
     6-29 Emma C Addendum (003).docx
12

13

14

15

16

17

18

19

20
21

22

23
24

25

26
27
28
                                              3
      ADDENDUM TO STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS ON SELECTION
                                     OF SMALL DISTRICTS FOR MONITORING (3:96-cv-04 179-VC)
         Case 3:96-cv-04179-VC Document 2592 Filed 06/29/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

Case Name:       Emma C., et al. v. Thurmond,             No.    3:96-cv-04179-VC
                 et al.

I hereby certify that on June 29, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
ADDENDUM TO STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER
FILINGS ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 29, 2020, at Sacramento. California.


             Natalie Y. Quinonez                             Isl Natalie Y. Quinonez
                  Declarant                                         Signature
SA2005 l 04070
34195908.docx
